    Case: 1:20-cv-05905 Document #: 16 Filed: 10/09/20 Page 1 of 3 PageID #:1923




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HANGZHOU CHIC INTELLIGENT                        )
TECHNOLOGY CO., LTD and UNICORN                  )
GLOBAL, INC.,                                    )
                                                 )
                       Plaintiffs,               )   Case No.: 20-cv-5905
                                                 )
       v.                                        )   Judge Steven C. Seeger
                                                 )   Magistrate Judge M. David Weisman
THE PARTNERSHIPS AND                             )
UNINCORPORATED ASSOCIATIONS                      )   FILED UNDER SEAL
IDENTIFIED ON SCHEDULE A,                        )
                                                 )
                       Defendants.               )
                                                 )

              MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
             MOTION FOR ELECTRONIC SERVICE OF PROCESS UNDER
                  FEDERAL RULE OF CIVIL PROCEDURE 4(f)(3)

       Under Federal Rule of Civil Procedure 4(f)(3) (“Rule 4(f)(3)”), Plaintiffs Hangzhou Chic

Intelligent Technology Co. (“Chic”) and Unicorn Global, Inc. (“Unicorn”) request authorization

to serve process electronically by publishing a link to the Amended Complaint, the Temporary

Restraining Order, and other relevant documents on a website and by sending an e-mail to the e-

mail addresses that will be identified through expedited discovery provided by third parties that

includes a link to said website. Notice by electronic publication and e-mail, along with any notice

that Defendants receive from payment processors, is reasonably calculated under all circumstances

to notify Defendants of this action and afford them an opportunity to object.

       Electronic service is appropriate here because foreign internet store operators offering for

sale and selling infringing products typically: (1) provide incomplete and/or false names and

physical address information to conceal their locations and to avoid liability for their unlawful

conduct; and (2) primarily rely on electronic communications to communicate with third party
    Case: 1:20-cv-05905 Document #: 16 Filed: 10/09/20 Page 2 of 3 PageID #:1924




service providers and customers, demonstrating the reliability of the proposed method of service.

Declaration of Arthur Yuan, dated August 17, 2020 (“Yuan Declaration”) ¶ 2. Electronic service

by e-mail and online publication is beneficial to the parties and the Court, as it allows for prompt

service and the ability to move this action forward. Electronic service is appropriate and warranted

here. See Rio Props., Inc. v. Rio Int’l Interlink, 283 F.3d 1007, 1014 (9th Cir. 2002) (holding that

because the defendant conducted its business over the internet, used e-mail regularly, and

encouraged contact by email, that service by e-mail was constitutionally accepted).

       Upon information and belief, Defendants are all residents of China, which is a signatory to

the Hague Convention on the Service Abroad of Judicial and Extra-Judicial Documents in Civil

and Commercial Matters (“Hague Convention”). Yuan Decl. ¶ 4. Even though the Hague

Convention provides that it “shall not apply where the address of the person to be served” is

unknown, Courts routinely permit alternative service under Rule 4(f). See e.g., In re Potash

Antitrust Litig., 667 F. Supp. 2d 907, 930 (N.D. Ill. 2009) (“plaintiffs are not required to first

attempt service through the Hague Convention.”); see also Sulzer Mixpac AG v. Medenstar Indus.

Co., 312 F.R.D. 329, 331-32 (S.D.N.Y. 2015) (authorizing alternative service pursuant to Fed. R.

Civ. P. 4(f)(3)). The Hague Convention does displace Rule 4(f)(3). See Nagravision SA v. Gotech

Int’l Tech. Ltd., 2018 U.S. App. LEXIS 2976 (5th Cir. 2018) (“Overlooking Rule 4(f)(3) entirely,

Gotech argues that the service did not comply with the Hague Convention and Rule 4(f)(1). This

argument misses the mark because service was not effected pursuant to the Hague Convention,

and that agreement does not displace Rule 4(f)(3).”). Additionally, neither the Hague Convention

nor the laws of China appear to prohibit e-mail service. See Yuan Decl. ¶ 5.

       Plaintiffs are not required to attempt service of process of Defendants by traditional

methods prior to requesting alternative service. See Rio Props., 284 F.3d at 1014-15 (holding that




                                                 2
    Case: 1:20-cv-05905 Document #: 16 Filed: 10/09/20 Page 3 of 3 PageID #:1925




no hierarchy of preferred methods of service). Service by e-mail is simply one option, among

others, used to serve international defendants, and is not a “last resort” or “extraordinary.” See id.

       Accordingly, Plaintiffs request permission to serve Defendants by e-mail and electronic

publication. The proposed Temporary Restraining Order includes authorization for electronic

service and provides for issuance of a single original summons in the name of “Runchenyun and

all other Defendants identified in the Complaint” that shall apply to all Defendants in accordance

with Rule 4(b).


Date: October 9, 2020                          Respectfully Submitted,

                                               LOEB & LOEB LLP


                                       By:      /s/ Adam Kelly
                                               Adam Kelly
                                               Doug Masters
                                               Arthur Yuan
                                               321 North Clark Street, Suite 2300
                                               Chicago, Illinois 60654
                                               Tel.: (312) 464-3100
                                               Fax: (312) 464-3111
                                               Email: akelly@loeb.com
                                               Email: dmasters@loeb.com
                                               Email: ayuan@loeb.com

                                               Christopher Binns (admitted pro hac vice)
                                               LOEB & LOEB LLP
                                               345 Park Avenue
                                               New York, New York 10154
                                               Tel.: (212) 407-4000
                                               Fax: (212) 407-4990
                                               Email: cbinns@loeb.com

                                               Attorneys for Plaintiffs




                                                  3
